UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1835



HERVE FONKOU TAKOULO,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-275-083)


Submitted:   January 31, 2006              Decided:   March 1, 2006


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edwin K. Fogam, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, James A. Hunolt, OFFICE OF
IMMIGRATION LITIGATION, Meredith L. Burrell, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Herve Fonkou Takoulo, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) adopting and affirming the immigration judge’s

denial of his requests for asylum, withholding of removal, and

protection under the Convention Against Torture.

           In   his   petition   for    review,   Takoulo   challenges   the

determination that he failed to establish his eligibility for

asylum.   To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”          INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).      We have reviewed the evidence of record and

conclude that Takoulo fails to show that the evidence compels a

contrary result.      Accordingly, we cannot grant the relief that he

seeks.

           Additionally, we uphold the denial of Takoulo’s request

for withholding of removal.        “Because the burden of proof for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”           Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).         Because Takoulo fails to show that




                                  - 2 -
he is eligible for asylum, he cannot meet the higher standard for

withholding of removal.1

          Accordingly, although we grant the pending motion to file

a supplemental appendix, we deny the petition for review.2      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   PETITION DENIED




     1
      Takoulo does not challenge the immigration judge’s denial of
his request for protection under the Convention Against Torture in
his petition for review.
     2
      To the extent that Takoulo challenges the immigration judge’s
refusal to allow his witness to testify, we find that he has waived
this claim by failing to raise it before the Board. See Asika v.
Ashcroft, 362 F.3d 264, 267 n.3 (4th Cir. 2004); Farrokhi v. INS,
900 F.2d 697, 700 (4th Cir. 1990).

                                - 3 -